Citation Nr: 1411678	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-25 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to October 6, 2006 for the grant of service connection for PTSD.  

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  The Veteran passed away in September 2009 and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2007, January 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the October 2007 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from October 6, 2006.  That decision also denied service connection for tinea pedis.  The Veteran timely appealed the issues of entitlement to an effective date prior to October 6, 2006 for the grant of service connection for PTSD, as well as the initial 30 percent disability rating assigned for the PTSD and the denial of service connection for tinea pedis.  

The Veteran died during the pendency of the appeal, in September 2009 and the appellant is an approved substitute claimant for purposes of continuing the Veteran's claims to completion.  

While these claims were pending, the appellant's claim for entitlement to service connection for the cause of the Veteran's death was denied in a June 2010 rating decision.  The appellant timely appealed the issue.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2014 correspondence, the appellant's representative confirmed that the appellant wishes to appear for a travel Board hearing at the RO.  

Pursuant to 38 C.F.R. § 20.700(a) (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if she so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2013).  In light of the appellant's request, the case is remanded for the appellant to be scheduled for a personal hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the hearing before a Veterans Law Judge at the RO per the appellant's request.  Notify the appellant and her representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


